DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transformer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Vasiloiu (US 20020017902), hereinafter ‘Vasiloiu’.

Regarding Claims 1 and 11, Vasiloiu teaches a measurement system for measuring paths or angles (Abstract inductive length measuring system; Fig. 1 and 30), comprising a scale (1) that has a magnetization which varies along a direction of measurement (x) (Para [0059] material measure 1, an inactive scale with a periodic graduation in the longitudinal direction; Para [0063] scale made of soft magnetic material; Fig. 1 and 30) and which generates a correspondingly varying magnetic field (B), and at least one read head (2) (Para [0059] a compensated coil structure (2), which contains inductive intercoupled emitter and receiver coils, and an electronic evaluation system (3) which is connected to this structure and supplies the emitter coils, on the one hand, and evaluates the measuring signals generated by the structure) that is penetrated by the varying magnetic field (B) in dependency on the relative position to the scale (1) in the direction of measurement (x) (Para [0063] scale made from soft magnetic material, where regions of different reluctance are resulting from a periodic structuring of the material measure (FIG. 2c). The regions with low reluctances (material bridges, teeth) act as concentrators for the field generated by the emitter coils, and this periodic field profile is detected by the receiver coils in the event of a relative movement of the material measure with respect to the scanning unit in the longitudinal direction) and which comprises the following: at least one ferromagnetic foil (6) which, due to the magnetoimpedance effect, exhibits a varying local electrical impedance, which depends on the magnetic field (B), along the direction of measurement (x) (Fig. 3, substrate 34 containing a multi-ply (combination of metal and insulating layers with plated-through connections) spiral coil arrangement, coil pairs 32/33 and coil 31 as further described in Para [0065-0068]; Para [0103] metal foil made from iron or iron alloy on which there is etched a periodic structure (graduation), thus ferromagnetic); and at least one sensor unit (3) configured to produce two phase-shifted sensor signals (Us, Uc) (Para [0068] receiver coil system has two geometrically phase-shifted (.phi.) receiver coil pairs (32 and 33), each of the two receiver coil pairs comprising two differentially connected coil elements in phase opposition) that are dependent on the local electrical impedance of the foil (6) (Para [0061-0063] In the event of the relative movement between the two machine parts in the longitudinal direction (X), the emitter field is modulated in the receiver plane by the alternately differing regions of the measuring graduation in the material measure, and is detected by the receiver coils and relayed to the electronic evaluation system as measurement information; regions with low reluctances (material bridges, teeth) act as concentrators for the field generated by the emitter coils, and this periodic field profile is detected by the receiver coils in the event of a relative movement of the material measure with respect to the scanning unit in the longitudinal direction).

Regarding Claim 3, Vasiloiu discloses the system according to claim 1 and further teaches wherein the local current strengths in the ferromagnetic foil (6) that locally vary due to the magnetic field (B) are detected by planar coils (10) (Fig. 3, showing receiver planar coils 32 and 33).

Regarding Claim 5, Vasiloiu discloses the system according to claim 1 and further teaches wherein the formation of each of the sensor signals (Us and Uc) is carried out by forming the difference between each of two measurement information signals (Us+, Us-, Ucs, Uc-) (Abstract  inductively coupled to the receiver elements as a function of the relative position in the measuring direction relative to the material measure, thereby generating at least one output signal which is compensated for offset and/or sinusoidal shape and/or amplitude); wherein the two measurement information signals (Us+, Us-, Uc+, Uc_) are each generated by a pair of individual sensor elements (S+, S-, C+, C-) (Fig. 3, sensor 33 comprising 331/332 and sensor 32 comprising 321/322) that are arranged spaced apart in the sensor unit (3) along the direction of measurement (Fig. 3, distance between sensor elements 33 and 32 as shown).

Regarding Claim 6, Vasiloiu discloses the system according to claim 1 and further teaches wherein the scale (1) has a regular division with a twofold period (2°λ) (Fig. 3, showing period of 2 λ along 2 subsequent λ) and wherein the sensor unit (3) comprises at least two sensor elements from a first group and at least two sensor elements from a second group (Fig. 3, sensor 33 comprising 331/332 and sensor 32 comprising 321/322), wherein the sensor elements of the first group are at a distance to each other that roughly corresponds to uneven multiple of the half period ((2n+1)’ λ /2)(Fig. 3, distance between 331 and 332; distance between 

Regarding Claims 7 and 8, Vasiloiu discloses the system according to claim 1 and further teaches wherein the scale (1) comprises numerous magnetic tracks extending next to each other and wherein the scale has an absolute code that specifically defines the position of the scale (1) relative to the read head (2) (Para [0063] scanning of a scale made from soft magnetic material, where regions of different reluctance are resulting from a periodic structuring of the material measure (FIG. 2c). The regions with low reluctances (material bridges, teeth) act as concentrators for the field generated by the emitter coils, and this periodic field profile is detected by the receiver coils in the event of a relative movement of the material measure with respect to the scanning unit in the longitudinal direction; Fig. 1, showing code of bridge/teeth pattern of the scales magnetic material; Fig. 3).

Regarding Claim 9, Vasiloiu discloses the system according to claim 1 and further teaches wherein the scale has a cylindrical shape the division of the scale is an angular division (Fig. 30).

Regarding Claim 10, Vasiloiu discloses the system according to claim 1 and further teaches wherein the functionality of the ferromagnetic foil is maintained both in a linear and a nonlinear range (Para [0142] system used for angular measurements of Fig. 30 along with linear measurements of Fig. 3), as well as in the presence of magnetic saturation (Para [0103] metal foil made from iron or iron alloy on which there is etched a periodic structure (graduation), thus ferromagnetic; as saturation is a characteristic of ferromagnetic materials such as iron).

Regarding Claim 12, Vasiloiu discloses the method according to claim 11 and further teaches supplying a high-frequency alternating current to the at least one foil (6), wherein the current distribution along the direction of measurement (x) is dependent on the local electrical impedance of the at least one foil (6) (Para [0126]), and evaluating, in particular demodulating, the signal detected by the sensor element (Fig. 6b evaluation of ideal output voltages after demodulation; Para [0077]).

Regarding Claim 13, Vasiloiu discloses the method according to claim 11 and further teaches wherein detecting a signal by means of a sensor element comprises: tapping a voltage off of at least one foil (6), wherein the voltage is dependent on the local impedance or detecting -by means of a planar coil or of a magnetic field-sensitive semiconductor element or of a thin-layer sensor element — a sensor signal that represents a strength of a magnetic field produced by the alternating current flowing locally through the at least one foil (6) (Fig. 3, AC voltage supplied to emitter coil 31, planar coils 32 and 33 Para [0066]; Para [0063] the field generated by the emitter coils, and this periodic field profile is detected by the receiver coils in the event of a relative movement of the material measure with respect to the scanning unit in the longitudinal direction).

Regarding Claim 14, Vasiloiu discloses the method according to claim 13 and further teaches wherein the local electrical impedance of the at least one foil (6) influences the eddy currents induced by at least one emitter coil (11) (Para [0063] different reluctance are resulting from a periodic structuring of the material measure (FIG. 2c). The regions with low reluctances (material bridges, teeth) act as concentrators for the field generated by the emitter coils), wherein, as a sensor element, a planar receiver coil (10) is used that is coupled to the emitter coil (11) by means of a transformer and the at least one ferromagnetic foil (6) functions as an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasiloiu (US 20020017902), hereinafter ‘Vasiloiu’ as applied to claim 1 above, and further in view of Zapf et al. (US 20080142346), hereinafter ‘Zapf’.

Regarding Claim 2, Vasiloiu further teaches the measurement system further comprising a signal source configured to provide an alternating current (i) (Para [0133] emitters are interconnected either all in series or in parallel and fed with AC voltage) that has a constant amplitude is supplied to the at least two foils (6) arranged, spaced apart, along the direction of 
Vasiloiu fails to explicitly disclose a constant frequency and that is supplied to the at least two foils.
Zapf teaches an inductive sensor unit comprising impressing onto sensor coils an alternating current of constant amplitude and constant frequency (Claim 13) for the benefit of evaluating inductance and influence of adjacent sensor coils using an actuator brought over the coil and to evaluate this change in inductance in a simple manner in a displacement and angle sensor (Abstract Para [0009]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a constant frequency and that is supplied to the at least two foils for the benefit of evaluating inductance and influence of adjacent sensor coils using an actuator brought over the coil and to evaluate this change in inductance in a simple manner as taught by Zapf in Claim 13, Abstract, and Para [0009].

Regarding Claim 4, Vasiloiu further teaches the measurement system further comprising a signal source configured to provide an alternating current (1) (Para [0133] emitters are interconnected either all in series or in parallel and fed with AC voltage; Para [0066]) that has constant amplitude (Para [0078, 0123]  are supplied with a signal of the same phase and amplitude; amplitudes can be kept approximately constant) wherein the foils (6) themselves comprise the sensor elements of the sensor unit (3) (Para [0065-0068] receiver coils 32 and 33), wherein the sensor unit (3) comprises at least one emitter coil (11) that is connected to the signal source (Para [0133] emitters are interconnected either all in series or in parallel and fed with AC voltage) and that is coupled via a transformer to a planar receiver coil (10), and wherein the sensor unit (3) comprises at least one emitter coil (11) that is connected to the signal source and is coupled via a transformer to the at least one receiver coil (10) (Clm 1 at least one emitter element is provided which is inductively coupled to the receiver elements as a function of the relative position in the measuring direction relative to the material measure; transformer consist of emitter and receiver), and wherein the at least one foil (6) functions as an iron core in which the emitter coil (11) induces eddy currents that depend on the local impedance of the at least one foil (6) (Para [0103] metal foil made from iron or iron alloy on which there is etched a periodic structure (graduation), thus ferromagnetic; Para [0063] act as concentrators for the field generated by the emitter coils). 
Vasiloiu fails to explicitly disclose a constant frequency and that is supplied by the signal source.
Zapf teaches an inductive sensor unit comprising impressing onto sensor coils an alternating current of constant amplitude and constant frequency (Claim 13) for the benefit of evaluating inductance and influence of adjacent sensor coils using an actuator brought over the coil and to evaluate this change in inductance in a simple manner in a displacement and angle sensor (Abstract Para [0009]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a constant frequency and that is supplied by the signal source for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868